OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed for the reasons stated in the Appellate Division memorandum. We would add that instead of giving a special supplemental charge to a deadlocked jury, the court in its initial charge might well instruct the jury as to the nature of its duties in the course of deliberation (see PJI 1:28), and then, should the jury fail to reach a verdict, repeat the instruction (see Comment NY PJI 2d, 1:100; ABA, Standards Relating to Trial By Jury, § 5.4).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.